Citation Nr: 1041459	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-09 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1962 to February 
1986. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  The final rule amends 38 C.F.R. § 
3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

75 Fed. Reg. 39843 (2009)(to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

While the Veteran in this case has been diagnosed with 
posttraumatic stress disorder by a private provider, he has yet 
to be afforded a VA examination to determine whether a VA 
examiner believes that the appellant has posttraumatic stress 
disorder.  Accordingly, further development is warranted.

The Board further notes that while the regulation provides that a 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor, that rule only applies if the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service.  Hence, the Board finds 
that the appellant be afforded another opportunity to complete a 
posttraumatic stress disorder questionnaire.  In this respect, 
the Veteran served in Vietnam from August 1966 to August 1967.  
Yet, he is claiming exposure to a stressor in the Republic of 
Vietnam on August 15, 1968.  This discrepancy should be 
explained.  Further the Veteran should provide additional 
details, e.g., names of personnel involved, locations, dates, 
etc., pertaining to any purported attacks while he served on 
convoy duties.  Finally, given that Dr. Jabbour relied upon the 
appellant's claim that he was fired upon, the Veteran should 
provide the date and location where he was exposed to enemy fire. 

Hence, this case is REMANDED for the following action:

1. The RO should take appropriate action to 
secure any records pertaining to a VA 
diagnosis of posttraumatic stress disorder 
which have not been previously secured for 
inclusion in the claims file.  All attempts 
to secure this evidence must be documented in 
the claims file.  If the RO cannot locate any 
identified records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the Veteran of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  The Veteran should be requested to 
complete a posttraumatic stress disorder 
questionnaire.  Therein he should provide as 
much detail as possible concerning any 
claimed in-service stressor.  In particular, 
he should explain how a purported August 1968 
stressor in Vietnam affects him when he 
served in Vietnam from August 1966 to August 
1967.  The Veteran should also provide 
additional details pertaining to any 
purported attacks while he served on convoy 
duties.  Finally, given that Dr. Jabbour 
relied upon the appellant's claim that he was 
fired upon, the Veteran should provide the 
dates, units of assignment and locations 
where he was exposed to enemy fire at any 
time during his service in the Republic of 
Vietnam.  

3.  Thereafter, the Veteran should be 
afforded a VA examination by a VA 
psychiatrist to determine the etiology of any 
diagnosed psychiatric disorder to include 
posttraumatic stress disorder.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed. The examiner 
should report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  A diagnosis of posttraumatic 
stress disorder under the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition should be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
independently verifiable stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner must explain why the 
diagnosis was not made.  The rationale for 
all opinions expressed should be explained.  
The claims files, including a copy of this 
REMAND, must be made available to the 
psychiatrist for proper review of the medical 
history.  The examiner must provide a 
complete rationale for any opinion offered.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  The VA examiner must append a 
copy of his or her curriculum vitae to the 
examination report.

3.  Thereafter, the RO should ensure the 
requested action has been accomplished in 
compliance with this REMAND.  If any examiner 
recommends further development the RO must 
undertake such actions.

4  If the claim is denied a supplemental 
statement of the case must be issued, and the 
Veteran and his representative must be 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


